IN THE SUPREME COURT OF THE STATE OF NEVADA


                     SUSAN LEAVITT, F/K/A SUSAN                            No. 70004
                     ABBATANGELO,
                                        Appellant,
                                  vs.
                     ANTHONY L. ABBATANGELO,
                                                                             FILED
                                        Respondent.                          MAY 1 0 2016



                                          ORDER DISMISSING APPEAL
                                 Pursuant to the stipulation of the parties, and cause
                     appearing, this appeal is dismissed. The parties shall bear their own costs
                     and attorney fees. NRAP 42(b).
                                 It is so ORDERED.


                                                               CLERK OF THE SUPREME COURT
                                                               TRACE K. LINDEMAN

                                                               BY:   n
                     cc: Hon. Linda Marquis, District Judge, Family Court Division
                          Law Offices of Kermitt L. Waters
                          Alan J. Butte11 & Associates
                          The Jimmerson Law Firm, P.0
                          Eighth District Court Clerk




 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER

 401-1947    mgaPp
                                                                                              p